Name: Commission Regulation (EEC) No 751/88 of 18 March 1988 amending Regulations (EEC) No 1705/87, (EEC) No 2497/87 and (EEC) No 3208/87 on the opening of invitations to tender for the refund for the export of cereals
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 377, 31 . 12. 1987, p. 1 . 0 OJ No L 281 , 1 . 11 . 1975, p. 78. (4) OJ No L 159, 19. 6. 1987, p. 12. 0 OJ No L 232, 19. 8 . 1987, p. 9. (*) OJ No L 306, 28. 10. 1987, p. 15. 23. 3 . 88 Official Journal of the European Communities No L 78/ 17 COMMISSION REGULATION (EEC) No 751/88 of 18 March 1988 amending Regulations (EEC) No 1705/87, (EEC) No 2497/87 and (EEC) No 3208/87 on the opening of invitations to tender for the refund for the export of cereals Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3989/87 (2), Having regard to Council Regulation (EEC) No 2746/75 of 29 October 1975 laying down general rules for granting export refunds on cereals and criteria for fixing the amount of such refunds (3), and in particular Article 5 thereof, Whereas Commission Regulations (EEC) No 1705/87 (% (EEC) No 2497/87(0 and (EEC) No 3208/87 (*) opened invitations to tender for the refund for the export of cereals ; Whereas, in the present situation, it is appropriate to extend the period during which these invitations to tender remain open ; Article 1 Article 1 (3) of Regulations (EEC) No 1705/87, (EEC)-No 2497/87 and (EEC) No 3208/87 is hereby amended as follows : *3. The invitation shall remain open until 28 April 1988'. \ Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 March 1988. For the Commission Frans ANDRIESSEN Vice-President